05/07/2021



                                                                                           Case Number: DA 21-0181




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       DA 21-0181

IN RE THE MARRIAGE OF:

ALIA DAY FLOREN,

            Petitioner and Appellee,
                                                     ORDER OF MEDIATOR APPOINTMENT
      v.

JAVIER BAUTISTA-SCHEUBER,

            Respondent and Appellant.

        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
        IT IS ORDERED THAT Debra A Steigerwalt, 234 E. Pine Street, Missoula,
MT 59801 whose name appears next on the list of attorneys desiring appointment as
mediators for Domestic Relations appeals which is maintained pursuant to M.R.App.P.,
7(4)(e), is hereby appointed to conduct the mediation process required by M.R.App.P.,
7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this May 7, 2021.




                                          Bowen Greenwood, Clerk of the Supreme Court

c:     Javier Bautista-Scheuber, 1441 Edward L. Grant Hwy., Apt. 2A,
               Bronx, NY 20452 (jbscheuber@gmail.com
       William J. Paul, III, 2809 Great Northern Loop, Suite 210-2,
               Missoula, MT 59808 bcpaullaw@gmail.com
       Debra A Steigerwalt, see address above